DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 9/19 and 12/19 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.  For example, in claim 28, it should be “a counter.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sets of electrical receptacles” (claim 25) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of Claims
	Claims 9-16 and 25-31 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 14 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 11 and 27, the limitation “the human audible range” lacks proper antecedent basis.
Re claim 13, the limitation “the target” lacks proper antecedent basis.
Re claim 14, it is indefinite because it depends directly indefinite claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 25 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patino et al. (US 6,166,522).
Re claim 9, the reference discloses a device and its method for charging and conditioning a battery having, inter alia, receiving by the charger 202 a connection to the battery 222, determining, by the control circuit 205 disposed inside the charger 202, that an amount of charge remaining in the battery 222 is more than a percentage threshold of the capacity of the battery (i.e. see col 3, lines 14-17), responsive to determining step, discharging the battery while being connected to the charger until at least a percentage threshold of the capacity of the battery is discharged (i.e. see col 3, lines 14-17) and initiating charging of the battery when the amount of charge remaining in the battery is less than the percentage threshold of the capacity of the battery (i.e. see col 3, lines 14-17).  See also figures 2 and 4; col 2, lines 41-48.
Re claim 10, the discharging the battery is through generating an acoustic signal powered by the battery (i.e. RF transmitter 308 is used; col 2, lines 49-51).
Re claim 25, the reference discloses a device having, inter alia, a set of receptacles (i.e. not shown but an inherent feature because the area/location where the battery is resided/placed is considered as a receptacle with electrical connection to seat the battery), the control circuit 205 disposed inside the charger 202, determining that an amount of charge remaining in the battery 222 is more than a percentage threshold of the capacity of the battery (i.e. see col 3, lines 14-17), responsive to determining step, discharging the battery while being connected to the charger until at least a percentage threshold of the capacity of the battery is discharged (i.e. see col 3, lines 14-17) and initiating charging of the battery when the amount of charge remaining in the battery is less than the percentage threshold of the capacity of the battery (i.e. see col 3, lines 14-17).  See also figures 2 and 4; col 2, lines 41-48.
Re claim 26, the discharging the battery is through generating an acoustic signal powered by the battery (i.e. RF transmitter 308 is used; col 2, lines 49-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Patino et al. (US 6,166,522).
Re claims 11 and 27, the reference does not disclose the acoustic signal is outside the human audible range.  Having the acoustic signal frequencies be outside the human audible frequency range would be beneficial to the user.  It would not have been an ideal situation to constantly be apprised of the discharging operation through an audible signal until discharging is complete.  For instant, having multiple devices discharged while each emitting an audible signal to the surrounding.  The sum of these signals would be considered as excessive/pollute noise.  Therefore, it would have been obvious to have a discharging operation be done as silently as possible to not disturb the surrounding.
Re claims 15, 16, 30 and 31, the reference does not disclose the specific battery (i.e. AgO-Zn battery) and its property.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any appropriate battery including the claimed battery and its property, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice.
Re claims 12-14, 28 and 29, the reference does not disclose the use of a counter to track the number of charge/discharge cycles.  However, it is a common knowledge in the art to use a counter to track the number of charge/discharge cycles because these trackers are ones of the predictors of “the life” of the battery.  Therefore, it would have been obvious to have included a counter to track the number of charge/discharge cycles of the battery to accurate determine the SOH or SOC of the battery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pittman et al. (US 5,998,968) teaches a method and an apparatus for charging and reconditioning a battery wherein the pulsing discharging is perform prior to charging.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087